Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,176,892. This is a statutory double patenting rejection.




	US Patent #:11,176,892			Application
1. A display device comprising: a substrate comprising a first display region, a second display region extended from a first portion of the first display region, a third display region extended from a second portion of the first display region,
1. A display device comprising: a substrate comprising a first display region, a second display region extended from a first portion of the first display region, a third display region extended from a second portion of the first display region,
a first non-display region adjacent the first display region, and a second non-display region adjacent the second and third display regions; 

a first non-display region adjacent the first display region, and a second non-display region adjacent the second and third display regions;
a plurality of first pixel rows comprising a plurality of pixels arranged along a first direction in the first display region, a plurality of second pixel rows comprising a plurality of pixels arranged along the first direction in the second display region, and
a plurality of first pixel rows comprising a plurality of pixels arranged along a first direction in the first display region, a plurality of second pixel rows comprising a plurality of pixels arranged along the first direction in the second display region, and
a plurality of third pixel rows comprising a plurality of pixels arranged along the first direction in the third display region, a plurality of first scan stage circuits in the first non-display region, the first scan stage circuits being configured to provide a scan signal to the pixels of the first pixel rows;
a plurality of third pixel rows comprising a plurality of pixels arranged along the first direction in the third display region, a plurality of first scan stage circuits in the first non-display region, the first scan stage circuits being configured to provide a scan signal to the pixels of the first pixel rows;
a plurality of second scan stage circuits in the second non-display region, the second scan stage circuits being configured to provide a scan signal to the pixels of the second pixel rows and the pixels of the third pixel rows; a plurality of dummy scan stage circuits in the second non-display region; and a first bridge line in the second non-display region,
a plurality of second scan stage circuits in the second non-display region, the second scan stage circuits being configured to provide a scan signal to the pixels of the second pixel rows and the pixels of the third pixel rows; a plurality of dummy scan stage circuits in the second non-display region; and a first bridge line in the second non-display region,
the first bridge line connecting one second scan stage circuit from among the plurality of second scan stage circuits and a dummy scan stage circuit adjacent thereto from among the plurality of dummy scan stage circuits,
the first bridge line connecting one second scan stage circuit from among the plurality of second scan stage circuits and a dummy scan stage circuit adjacent thereto from among the plurality of dummy scan stage circuits,
wherein an outer corner portion of each of the second display region and the third display region has a round shape, and wherein a first side of the first bridge line is connected to the one second scan stage circuit, and a second side of the first bridge line is connected to the dummy scan stage circuit.
wherein an outer corner portion of each of the second display region and the third display region has a round shape, and wherein a first side of the first bridge line is connected to the one second scan stage circuit, and a second side of the first bridge line is connected to the dummy scan stage circuit.



Examiner Notes
	The following applications maybe be relevant to this application if the applicant made amendments which could place the application in a position for further consideration and analysis. Kong US Patent Application (20180190202) hereinafter “Kong”, Lee et al., US Patent Application (20180144688) hereinafter “Lee” and Tobita US Patent Application (20070274433) hereinafter “Tobita”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694